. "'"'"i'
AO 2458 (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                      Page 1 ofl   ;l.~

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Com1nitted On or After November .1. 1987)
                                      v.

                         Hector Villa-Rivera                                       Case Number: 3:19-mj-21438

                                                                                   Robert A. Garcia
                                                                                   Defendant's Attorney


REGISTRATION NO. 84327298

THE DEFENDANT:
 lZI pleaded guilty to count( s) 1 of Complaint
                                           ~-----'------~-------------------
   0 was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                  Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1

   D The defendant has been found not guilty on count(s)
                                                                          ~-----------------~


   D Count(s)                                                                       dismissed on the motion of the United States.
                     ~----------------~



                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                D TIME SERVED                             D _ _ _ _ _ _ _ _ _ days

    lg] Assessment: $10 WAIVED lg] Fine: WAIVED
    lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, March 28, 2019
                                                                           Date of Imposition of Sentence
                                                FILED                          /
                                                                                   /
                                                                                       /.   -')

                                                                           (



                                     CLERK, U.S. DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA
                                   BY                      DEPUTY

  Clerk's Office Copy                                                                                                            3:19-mj-21438
